ACCEPTED
                                                                                        03-15-00237-CR
                                                                                                6868570
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   9/10/2015 2:12:41 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                               No. 03-15-00237-CR
CHRISTOPHER RAY WEATHERSPOON,                      }
                                                                     FILED IN
Appellant                                          }          3rd COURT OF APPEALS
                                                   }      IN THE AUSTIN,
                                                                  COURT    TEXAS
                                                              9/10/2015 2:12:41 PM
                                                   }      OF APPEALS
                                                                JEFFREY D. KYLE
                                                   }      OF THE   THIRD
                                                                      Clerk
v.                                                 }      SUPREME JUDICIAL
                                                   }      DISTRICT
THE STATE OF TEXAS                                 }


              SECOND MOTION FOR EXTENSION OF TIME
                         TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      Comes now John Kuchera, undersigned counsel for Appellant, pursuant to

Rule 38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for an

additional extension of fourteen (14) days in which to the file Appellant’s brief in

the above-entitled and numbered cause. In support of this motion, undersigned

counsel would show the Court the following.

      Appellant has previously been granted an extension through September 14,

2015. Counsel just finished and filed a brief in Appellant’s companion appeal, No.

03-15-00236-CR. Counsel has not started the brief herein. Counsel will be out of

town all of next week.



      WHEREFORE, PREMISES CONSIDERED, undersigned counsel requests
that this Court grant an extension until September 28, 2015, for the filing of

Appellant's brief herein.




                                       Respectfully submitted,
                                       /s/ John A. Kuchera
                                       John A. Kuchera
                                       210 N. 6th St.
                                       Waco, Texas 76701
                                       (254) 754-3075
                                       (254) 756-2193 (facsimile)
                                       SBN 00792137
                                       johnkuchera@210law.com
                                       Attorney for Appellant


                               Certificate of Service
I certify that on the 10th day of August, 2015, I mailed the foregoing to:
Mr. Bob D. Odom
Assistant District Attorney
P.O. Box 540
Belton, TX 76513



                                       /s/ John A. Kuchera
                                       John A. Kuchera